Citation Nr: 0908397	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  01-08 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right above the 
knee amputation to include as secondary to varicose veins.

2.  Entitlement to a rating in excess of 20 percent for 
varicose veins of the right leg.

3.  Entitlement to a rating in excess of 40 percent for 
varicose veins of the left leg with deep venous thrombosis.

4.  Entitlement to an earlier effective date for the grant of 
service connection for diabetes mellitus.

5.  Entitlement to an increased initial evaluation for the 
Veteran's service connected diabetes mellitus, currently 
evaluated as 10 percent disabling.

6.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).

7.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or being housebound.


REPRESENTATION

Appellant represented by:	James F. Cameron, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1953 to 
August 1956 and from October 1956 to November 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeals from rating decisions by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The Veteran testified at a Board hearing at 
the RO in May 2004 before a Veterans Law Judge who is no 
longer employed at the Board.  (In a September 2007 letter, 
the Veteran was apprised of this situation and offered a new 
hearing before a different Veterans Law Judge.  In an October 
2007 correspondence, the Veteran indicated that he did not 
want an additional hearing.) 

In November 2004, the issue of entitlement to service 
connection for a right above the knee amputation was denied 
by a Board decision.  This decision, however, was 
subsequently vacated and remanded by a November 2006 United 
States Court of Appeals for Veterans Claims (Court) order.

The issues of entitlement to TDIU and special monthly 
compensation based on the need for regular aid and attendance 
were remanded for further development in November 2004, and 
now return again before the Board.

The issues of entitlement to a rating in excess of 20 percent 
for varicose veins of the right leg and in excess of 40 
percent for varicose veins of the left leg were remanded by 
that same November 2004 Board decision, only for the purposes 
of issuing a Statement of the Case.  As the Veteran has now 
perfected his appeal of these issues, they are properly 
before the Board at this time.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As to all of the Veteran's claims on appeal, but particularly 
his claims of entitlement to service connection for a right 
above the knee amputation, and for increased ratings for 
varicose veins of the right and left legs, the Board notes 
that, since the last statement of the case (SOC)was issued 
for these claims, a large amount of medical evidence has been 
received, primarily from the Veteran's representative, 
without a waiver of agency of original jurisdiction (AOJ) 
consideration of this evidence in the first instance.  This 
evidence includes a May 2007 medical opinion addressing the 
etiology of the Veteran's right above the knee amputation, 
and medical records detailing the current condition of the 
Veteran's service connected varicose vein disabilities.  
Additionally, an October 2008 Independent Medical Expert 
(IME) report regarding the issue of entitlement to service 
connection for a right above the knee amputation has been 
associated with the claims folder.  In November 2008, the 
Board notified the Veteran and his representative of the IME 
and specifically requested that the Veteran indicate whether 
he wished AOJ review of any additional evidence he might 
submit in support of his case.  Subsequently, the Veteran's 
representative submitted another private opinion dated in 
October 2008 (received in February 2009).  However, there was 
no indication of waiver of AOJ review, consistent with past 
submissions to the Board.  As the evidence received pertains 
directly to the issues on appeal, and as it was submitted 
without a waiver of AOJ consideration, the Board finds it 
must remand these issues for RO consideration of all relevant 
medical evidence of record.  38 C.F.R. § 20.1304(c).

As to the Veteran's claims of entitlement to an earlier 
effective date for the grant of service connection for 
diabetes mellitus, and entitlement to an increased initial 
rating for the Veteran's service connected diabetes mellitus, 
the Board notes that in a March 2005 rating decision the 
Veteran was granted service connection for diabetes mellitus 
evaluated as 10 percent disabling effective April 30, 2004.  
Subsequently, in November 2005, the Veteran's representative 
informed the RO that he wished to express disagreement with 
both the effective date and the level of evaluation assigned 
for this disability.  The RO has not issued a statement of 
the case pertaining to these issues.  When there has been an 
initial RO adjudication of a claim and a notice of 
disagreement as to its denial, the claimant is entitled to a 
statement of the case, and the RO's failure to issue a 
statement of the case is a procedural defect requiring 
remand.  Manlincon v. West, 12 Vet. App. 238 (1998).   These 
issues must therefore be remanded for the issuance of an SOC.

As to the Veteran's claims of entitlement to service 
connection for TDIU and special monthly compensation based on 
the need for regular aid and attendance or being housebound, 
the Board notes that these claims were remanded in November 
2004 for further development, to include a VA examination to 
determine the impact the Veteran's service connected 
disabilities had on his employability, and also for a 
separate VA examination to determine whether the Veteran's 
service connected disabilities had rendered him unable to 
perform self-care on a regular basis, thereby requiring the 
aid and attendance of another individual, and to determine 
whether the Veteran fit the VA definition of being 
"housebound" due to his service connected disabilities.  A 
review of the claims file indicates that no such examinations 
were conducted.  The Court has stated that compliance by the 
Board or the RO is neither optional nor discretionary.  Where 
the remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  
Therefore, these issues must be returned to the RO for the 
Veteran to be scheduled for the previously requested VA 
examinations.

Accordingly, the case is REMANDED for the following action:

1.	The RO should issue the Veteran and his 
representative an appropriate SOC for 
the claims of entitlement to an earlier 
effective date and an increased rating 
for his service connected diabetes 
mellitus.  They should be advised of 
the requirements for perfecting a 
timely appeal as to these issues.  The 
RO should also ensure that the Veteran 
and his representative are provided 
proper VCAA notice for these claims.

2.	The Veteran should be scheduled for a 
VA examination to determine the nature 
and extent of impairment due to his 
service-connected disabilities and the 
effect they have on his employment.  
The examiner should review the 
Veteran's claims file in conjunction 
with the examination.  Based on the 
claims file review and the examination 
results, the examiner should provide an 
opinion as to whether there is a 50 
percent probability or greater that the 
Veteran's service-connected left leg 
varicose veins with deep venous 
thrombosis, right leg varicose veins, 
sinusotomy, psychophysiological 
gastrointestinal reaction, 
tonsillectomy, fistulectomy, 
hemorrhoids, hiatal hernia, diabetes 
mellitus, and/or appendectomy render 
him unable to obtain and retain 
substantially gainful employment.  All 
opinions and conclusions expressed must 
be supported by a complete rationale.

3.	The Veteran should also be afforded an 
Aid and Attendance examination (with VA 
Form 21- 2680 to be completed) for the 
purpose of ascertaining whether his 
service-connected disabilities have 
rendered him unable to perform self-
care on a regular basis thereby 
requiring the aid and attendance of 
another individual and to ascertain if 
the Veteran fits the VA definition of 
being "housebound" due to his service-
connected disabilities.  The claims 
folder must be made available to the 
examiner and review of such should be 
reflected in the completed examination 
report.

4.	After completion of the above, the RO 
should review the record and determine 
if any of the issues on appeal may be 
granted.  The Veteran and his 
representative should be furnished an 
appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case 
should be returned to the Board for 
appellate review.

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim(s).  38 C.F.R. § 3.655 (2008).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




